Back to Form 8-K MEDICAID ADVANTAGE MODEL CONTRACT Amendment of Agreement Between The City of New York And WellCare of New York, Inc. This Amendment, effective January 1, 2008, amends the Medicaid Advantage Model Contract (hereinafter referred to as the "Agreement") made by and between the City of New York, acting through the New York City Department of Health and Mental Hygiene (hereinafter referred to as "LDSS" or "DOHMH") and WellCare of New York, Inc. (hereinafter referred to as "Contractor" or "MCO"). WHEREAS the parties entered into an Agreement effective April 1, 2006 for the purpose of providing Medicare and Medicaid Advantage Products to eligible recipients residing in the Contractor's Medicaid Advantage Service Area; and WHEREAS the parties desire to amend said Agreement to modify certain provisions to reflect current circumstances and intentions, and, as authorized in Section 2.1 of the Agreement, to extend the term of the Agreement until December 31, 2009; NOW THEREFORE, effective January 1, 2008, it is mutually agreed by the parties to amend this Agreement as follows: 1. Amend Section 19.1 of the "Table of Contents for Model Contract," to read, "Section 19.1 Maintenance of Contractor Performance Records, Records Evidencing Enrollment Fraud and Documentation Concerning Duplicate CINs." 2. Amend Section 3.6, "SDOH Right to Recover Premiums," to read as follows: 3.6 SDOH Right to Recover Premiums The parties acknowledge and accept that the SDOH has a right to recover premiums paid to the Contractor for Enrollees listed on the monthly Roster who are later determined for the entire applicable payment month to have been disenrolled from the Contractor's Medicare Advantage Product; to have been in an institution; to have been incarcerated; to have moved out of the Contractor's service area subject to any time remaining in the Enrollee's Guaranteed Eligibility period; or to have died. In any event, the State may only recover premiums paid for Medicaid Enrollees listed on a Roster if it is determined by the SDOH that the Contractor was not at risk for provision of Benefit Package services for any portion of the payment period. Notwithstanding the foregoing, the SDOH always has the right to recover duplicate Medicaid Advantage premiums paid for persons enrolled under more than one Client Identification Number (CIN) in the Contractor's Medicaid Advantage product whether or not the Contractor has made payments to providers. Medicaid Advantage Contract Amendment NYC January 1, 2008 Page 1 3. Amend Section 19.1, "Maintenance of Contractor Performance Records," to read as follows: 19.1 Maintenance of Contractor Performance Records, Records Evidencing Enrollment Fraud and Documentation Concerning Duplicate CINs a) The Contractor shall maintain and shall require its subcontractors, including its Participating Providers, to maintain appropriate records relating to Contractor performance under this Agreement, including: i) records related to services provided to Enrollees, including a separate Medical Record for each Enrollee; ii) all financial records and statistical data that DOHMH, LDSS, SDOH, DHHS and any other authorized governmental agency may require, including books, accounts, journals, ledgers, and all financial records relating to capitation payments, third party health insurance recovery, and other revenue received, any reserves related thereto and expenses incurred under this Agreement; iii) all documents concerning enrollment fraud or the fraudulent use of any CIN; iv) all documents concerning duplicate CINs; v) appropriate financial records to document fiscal activities and expenditures, including records relating to the sources and application of funds and to the capacity of the Contractor or its subcontractors, including its Participating Providers, if applicable, to bear the risk of potential financial losses. b) The record maintenance requirements of this Section shall survive the termination, in whole or in part, of this Agreement. 4. Amend Section 19.3, “Access to Contractor Records, “to read as follows: 19.3 Access to Contractor Records The Contractor shall provide DOHMH, SDOH, the Comptroller of the State of New York, DHHS, the Comptroller General of the United States, and their authorized representatives with access to all records relating to Contractor performance under this Agreement for the purposes of examination, audit, and copying (at reasonable cost to the requesting party). The Contractor shall give access to such records on two (2) business days prior written notice, during normal business hours, unless otherwise provided or permitted by applicable laws, rules, or regulations. Notwithstanding the foregoing, when records are sought in connection with a "fraud" or "abuse" investigation, as defined respectively in 10 NYCRR §98.1.21 (a) (1) and (a) (2), all costs associated with production and reproduction shall be the responsibility of the Contractor. 5. Amend Section 22.7 "Recover of Over. payments to Providers" to read as follows: 22.7 Recovery of Overpayments to Providers Consistent with the exception language in Section 3224-b of the Insurance Law, the Contractor shall have and retain the right to audit participating providers' claims for a six year period from the date the care, services or supplies were provided or billed, whichever is later, and to recoup any overpayments discovered as a result of the audit. This six year limitation does not apply to situations in which fraud may be involved or in which the provider or an agent of the provider prevents or obstructs the Contractor's auditing. Medicaid Advantage Contract Amendment NYC January 1, 2008 Page 2 6. The attached Appendix D, "New York State Department of Health Medicaid Advantage Marketing Guidelines," is substituted for the period beginning January 1, 2008. 7. The attached Appendix H, "New York State Department of Health Guidelines for the Processing of Medicaid Advantage Enrollments and Disenrollments," is substituted for the period beginning January 1, 2008. 8. The attached Appendix K, "Medicare and Medicaid Advantage Products and Non-Covered Services," is substituted for the period beginning January 1, 2008. 9. The attached Appendix N "New York City Specific Contracting Requirements" is substituted for the period beginning January 1, 2008. Medicaid Advantage Contract Amendment NYC January 1, 2008 Page3 This Amendment is effective January 1, 2008 and the Agreement, including the modifications made by this Amendment, shall remain in effect until December 31, 2009 or until an extension, renewal or successor Agreement is entered into as provided for in Section 2.1 of the Agreement. IN WITNESS WHEREOF, the parties have duly executed this Amendment to the Agreement on the dates appearing below their respective signatures. CONTRACTOR CITY OF NEW YORK By /s/ Heath Schiesser (Signature) Heath Schiesser (Printed Name) Title President and CEO WellCare of New York, Inc. By /s/ Andrew Rein (Signature) Andrew Rein (Printed Name) Title Chief Operating Officer (NYC DOHMH) Date 6/2/08 Date 7/18/08 Medicaid Advantage Contract Amendment NYC January 1, 2008 Page4 STATE OF FLORIDA COUNTY OF HILLSBOROUGH On this 6th day of June, 2008, Heath Schiesser came before me, to me known and known to be the President and CEO of WellCare of New York, Inc., who is duly authorized to execute the foregoing instrument on behalf of said corporation and s/he acknowledged to me that s/he executed the same for the purpose therein mentioned. /s/ Sara Gallo NOTARY PUBLIC STATE OF NEW YORK) SS: COUNTY OF NEW YORK On this 18th day of July, 2008, Andrew Reincame before me, to me known and known to be the Chief Operating Officer in the New York City Department of Health and Mental Hygiene, who is duly authorized to execute the foregoing instrument on behalf of the City and s/he acknowledged to me that s/he executed the same for the purpose therein mentioned. /s/ Frank Lane NOTARY PUBLIC Appendix D New York State Department of Health Medicaid Advantage Marketing Guidelines Medicaid Advantage Contract APPENDIX D NYC January 1, 2008 D-1 MEDICAID ADVANTAGE MEETING GUIDELINES I.Purpose The purpose of these guidelines is to provide an operational framework for the Medicaid managed care organizations (MCOs) in the development of marketing materials and the conduct of marketing activities for the Medicaid Advantage Program. The marketing guidelines set forth in this Appendix do not replace the CMS marketing requirements for Medicare Advantage Plans; they supplement them. II.Marketing Materials A.Definitions 1. Marketing materials generally include the concepts of advertising, public service announcements, printed publications, and other broadcast or electronic messages designed to increase awareness and interest in a Contractor's Medicaid Advantage product. The target audience for these marketing materials is Eligible Persons as defined in Section 5.1 of this Agreement living in the defined service area. 2. For purposes of this Agreement, marketing materials include any information that references the Contractor's Medicaid Advantage Product and which is intended for distribution to Dual Eligibles, and is produced in a variety of print, broadcast, and direct marketing mediums. These generally include: radio, television, billboards, newspapers, leaflets, informational brochures, videos, telephone book yellow page ads, letters, and posters. Additional materials requiring marketing approval include a listing of items to be provided as nominal gifts or incentives. - B.Marketing Material Requirements In addition to meeting CMS' Medicare Advantage marketing requirements and guidance on marketing to individuals entitled to Medicare and Medicaid: 1. Medicaid Advantage marketing materials must be written in prose that is understood at a fourth-to sixth-grade reading level except when the Contractor is using language required by CMS, and must be printed in at least twelve (12) point font. 2. The Contractor must make available written marketing and other informational materials (e.g,, member handbooks) in a language other than English whenever at least five percent (5%) of the Prospective Enrollees of the Contractor in any county of the service area speak that particular language and do not speak English as a first language. SDOH will inform the DOHMH and the DOHMH will the Contractor when the 5% threshold has been reached. Marketing materials tobe translated include those key materials, such as informational brochures, that are produced for routine distribution, and which are included within the MCO's marketing plan. SDOH will determine the need for other than English translations based on county specific census data or other available measures. Medicaid Advantage Contract APPENDIX D NYC January 1, 2008 D-2 3. The Contractor shall advise potential Enrollees, in written materials related to enrollment, to verify with the medical services providers they prefer, or have an existing relationship with, that such medical services providers participate in the selected managed care provider's network and are available to serve the participant. C.Prior Approvals 1. The CMS and SDOH will jointly review and approve Medicaid Advantage marketing videos, materials fpr broadcast (radio, television, or electronic), billboards, mass transit (bus, subway or other livery) and statewide/regional print advertising materials in accordance with CMS timeframes for review of marketing materials. These materials must be submitted to the CMS Regional Office for review. CMS will coordinate SDOH input in the review process just as SDOH will coordinate DOHMH input in the review process. 2. CMS and SDOH will jointly review and approve the following Medicaid Advantage marketing materials: a. Scripts or outlines of presentations and materials used at health fairs and other approved types of events and locations; b. All pre-enrollment written marketing materials – written marketing materials include brochures and leaflets, and presentation materials used by marketing representatives; - c. All direct mailing from the Contractor specifically targeted to the Medicaid market. 3. The Contractor shall electronically submit all materials related to marketing Medicaid Advantage to Dually Eligible persons to the CMS Regional Office for prior written approval. The CMS Medicare Regional Office Plan Manager will be responsible for obtaining SDOH input in the review and approval process in accordance with CMS timeframes for the review of marketing materials. Similarly, SDOH will be responsible for obtaining DOHMH input in the review and approval process. 4. The Contractor shall not distribute or use any Medicaid Advantage marketing materials that the CMS Regional Office and the SDOH have not jointly approved, prior to the expiration of the required review period. Medicaid Advantage Contract APPENDIX D NYC January 1, 2008 D-3 5. Approved marketing materials shall be kept on file in the offices of the Contractor, the DOHMH, the SDOH, and CMS. D.Dissemination of Outreach Materials to LDSS 1. Upon request, the Contractor shall provide to the LDSS and/or Enrollment Broker, sufficient quantities of approved Marketing materials or alternative informational materials that describe coverage in the LDSS jurisdiction. 2. The Contractor shall, upon request, submit to the LDSS or Enrollment Broker, a current provider directory, together with information that describes how to determine whether a provider is presently available. III.Marketing Activities A.General Requirements 1. The Contractor must follow the State's Medicaid marketing rules and the requirements of 42 CFR 438.104 to the extent applicable when conducting marketing activities that are primarily intended to sell a Medicaid managed care product (i.e., Medicaid Advantage). Marketing activities intended to sell a Medicaid managed care product shall be defined as activities which are conducted pursuant to a Medicaid Advantage marketing program in which a dedicated staff of marketing representatives employed by the Contractor, or by an entity with which the Contractor has subcontracted, are engaged in marketing activities with the primary purpose of enrolling recipients in the Contractor's Medicaid Advantage product. 2. Marketing activities that do not meet the above criteria shall not be construed as having a primary purpose of intending to sell a Medicaid managed care product and shall be conducted in accordance with Medicare Advantage marketing requirements. Such activities include but are not limited to plan sponsored events in which marketing representatives not dedicated to the marketing of the Medicaid Advantage product explain Medicare products offered by the Contractor as well as the Contractor's Medicaid Advantage product. B.Marketing at LDSS Offices With prior LDSS approval, MCOs may distribute CMS/SDOH approved Medicaid Advantage marketing materials in the local social services district offices and facilities. C.Responsibility for Marketing Representatives Individuals employed by the Contractor as marketing representatives and employees of marketing subcontractors must have successfully completed the Contractor's training program including training related to an Enrollee's rights and responsibilities in Medicaid Advantage. The Contractor shall be responsible for the activities of its marketing representatives and the activities of any subcontractor or management entity. Medicaid Advantage Contract APPENDIX D NYC January 1, 2008 D-4 D.Medicaid Advantage Specific Marketing Requirements The requirements in Section D apply only if marketing activities for the Medicaid Advantage Program are conducted pursuant to a Medicaid Advantage marketing program in which a dedicated staff of marketing representatives employed by the Contractor or by an entity with which the Contractor has a subcontract are engaged in marketing activities with the sole purpose of enrolling recipients in the Contractor's Medicaid Advantage product. 1. Approved Marketing Plan a. The Contractor must submit a plan of Medicaid Advantage Marketing activities that meet the SDOH requirements to the SDOH. b. The SDOH, in consultation with DOHMH, is responsible for the review and approval of Medicaid Advantage Marketing plans, using a SDOH and CMS approved checklist. c. Approved Marketing plans will set forth the terms and conditions and proposed activities of the Medicaid Advantage dedicated staff during the contract period. The following must be included: description of materials to be used, distribution methods; primary types of marketing locations and a listing of the kinds of community service events the Contractor anticipates sponsoring and/or participating in during which it will provide information and/or distribute Medicaid Advantage marketing materials. d. An approved marketing plan must be on file with the SDOH and the DOHMH prior to the Contractor engaging in the Medicaid Advantage specific marketing activities. e. The plan shall include stated marketing goal and strategies, marketing activities, and the training, development and responsibilities of dedicated marketing staff. f. The Contractor must describe how it is able to meet the informational needs related to marketing for the physical and cultural diversity of its potential membership. This may include, but not be limited to, a description of the Contractor's other than English language provisions, interpreter services, alternate communication mechanisms including sign language, Braille, audio tapes, and/or use of Telecommunications Devices for the Deaf (TTY) services. Medicaid Advantage Contract APPENDIX D NYC January 1, 2008 D-5 g. The Contractor shall describe measures for monitoring and enforcing compliance with these guidelines by its Marketing representatives including the prohibition of door to door solicitation and cold-call telephoning; a description of the development of pre-enrollee mailing lists that maintains client confidentiality and honors the client's express request for direct contact by. the Contractor; the selection and distribution of pre-enrollment gifts and incentives to prospective enrollees ; and a description of the training, compensation and supervision of its Medicaid Advantage dedicated Marketing representatives. 2. Prohibition of Cold Call Marketing Activities Contractors are prohibited from directly or indirectly, engaging in door to door, telephone, or other cold-call marketing activities. 3. Marketing in Emergency Rooms or Other Patient Care Areas Contractors may not distribute materials or assist prospective Enrollees in completing Medicaid Advantage application forms in hospital emergency rooms, in provider offices, or other areas where health care is delivered unless requested by the individual. 4. Enrollment Incentives Contractors may not offer incentives of any kind to Medicaid recipients to join Medicaid Advantage. Incentives are defined as any type of inducement whose receipt is contingent upon the recipients joining the Contractor's Medicaid Advantage product. E.General Marketing Restrictions The following restrictions apply anytime the Contractor markets its Medicaid Advantage product: 1. Contractors are prohibited from misrepresenting the Medicaid program, the Medicaid Advantage Program or the policy requirements of the LDSS or SDOH. 2. Contractors are prohibited from purchasing or otherwise acquiring or using mailing lists that specifically identify Medicaid recipients from third party vendors, including providers and LDSS offices, Unless otherwise permitted by CMS. The Contractor may produce materials and cover their costs of mailing to Medicaid recipients if the mailing is carried out by the State or LDSS, without sharing specific Medicaid information with the Contractor. 3. Contractors may not discriminate against a potential Enrollee based on his/her current health status or anticipated need for future health care. The Contractor may not discriminate on the basis of disability or perceived disability of any Enrollee or their family member. Health assessments may not be performed by the Contractor prior to enrollment. The Contractor may inquire about existing primary care relationships of the applicant and explain whether and how such relationships may be maintained. Upon request, each potential Enrollee shall be provided with a listing of all participating providers and facilities in the MCO's network. The Contractor may respond to a potential Enrollee's question about whether a particular specialist is in the network. However, the Contractor is prohibited from inquiring about the types of specialists utilized by the potential Enrollee. Medicaid Advantage Contract APPENDIX D NYC January 1, 2008 D-6 4. Contractors may not require participating providers to distribute plan prepared communications to their patients, including communications which compare the benefits of different health plans, unless the materials have the concurrence of all MCOs involved, and have received prior approval by SDOH, and by CMS, if Medicare Advantage is referenced. 5. Contractors are responsible for ensuring that their Marketing representatives engage in professional and courteous behavior in their interactions with LDSS and DOHMH staff, staff from other health plans and Medicaid clients. Examples of inappropriate behavior include interfering with other health plan presentations or talking negatively about another health plan. 6. The Contractor shall not market to enrollees of other health plans. If the Contractor becomes aware during a marketing encounter that an individual is enrolled in another health plan, the marketing encounter must be promptly terminated, unless the individual voluntarily suggests dissatisfaction with the health plan in which he or she is enrolled. 7. The Contractor shall not offer compensation including salary increases or bonuses, based solely on the number of individuals enrolled by Marketing Representatives who are licensed to offer Medicare products only, including Medicaid Advantage, and who also market Medicaid, Family Health Plus and Child Health Plus. However, the Contractor may base compensation of these Marketing Representatives on periodic performance evaluations which consider enrollment productivity as one of several performance factors during a performance period, subject to the following requirements: a. "Compensation" shall mean any remuneration required to be reported as income or compensation for federal tax purposes; b. The Contractor may not pay a "commission" or fixed amountper enrollment; c. The Contractor may not award bonuses more frequently than quarterly, or for an annual amount that exceeds ten percent (10%) of a Marketing Representative's total annual compensation; Medicaid Advantage Contract APPENDIX D NYC January 1, 2008 D-7 d. Sign on bonuses for Marketing Representatives are prohibited; e. Where productivity is a factor in the bonus determination, bonuses must be structured in such a way that productivity carries a weight of no more than 30% of the total bonus and that application quality/accuracy must carry a weight equal to or greater than the productivity component; f. The Contractor must limit salary adjustments for Marketing Representatives to annual adjustments except where the adjustment occurs during the first year of employment after a traditional trainee/probationary period or in the event of a company wide adjustment; g. The Contractor is prohibited from reducing base salaries for Marketing Representatives for failure to meet productivity targets; h. The Contractor is prohibited from offering non-monetary compensation such as gifts and trips to Marketing Representatives; i. The Contractor shall have human resource policies and procedures for the earning and payment of overtime and must be able to produce documentation (such as time sheets) to support overtime compensation; and The Contractor shall keep written documentation, including performance evaluations or other tools it uses as a basis for awarding bonuses or increasing the salary of Marketing Representatives and employees involved in Marketing and make such documentation available for inspection by SDOH or the DOHMH. IV.Marketing Infractions A. Infractions of Medicaid marketing guidelines, as found in Appendix D, Sections III D and E, may result in the following actions being taken by the SDOH and/or the DOHMH to protect the interests of the program and its clients. These actions shall be taken by the SDOH and/or DOHMH in collaboration with the CMS Regional Office. 1. If the Contractor or its representative commits a first time infraction of marketing guidelines and the SDOH and/or the DOHMH deems the infraction to be minor or unintentional in nature, the SDOH and/or the DOHMH may issue a warning letter to the Contractor. 2. If the Contractor engages in Marketing activities that the SDOH and/or DOHMH determines to be an intentional or serious breach of the Medicaid Advantage Marketing Guidelines or the Contractor's approved Medicaid Advantage Marketing Plan, or a pattern of minor breaches, SDOH and/or the DOHMH may require the Contractor to, and the Contractor shall prepare and implement a corrective action plan acceptable to the SDOH and/or DOHMH within a specified timeframe. In addition, or alternatively, SDOH and the DOHMH, in consultation with SDOH, may impose sanctions, including monetary penalties, as permitted by law. Medicaid Advantage Contract APPENDIX D NYC January 1, 2008 D-8 3. If the Contractor commits further infractions, fails to pay monetary penalties within the specified timeframe, fails to implement a corrective action plan in a timely manner or commits an egregious first time infraction, the SDOH or the DOHMH, in consultation with the SDOH, may in addition to any other legal remedy available to the SDOH and/or DOHMH in law or equity: a) direct the Contractor to suspend its Medicaid Advantage Marketing activities for a period up to the end of the Agreement period; b) suspend new Medicaid Advantage Enrollments, for a period up to the remainder of the Agreement period; or c) terminate this Agreement pursuant to termination procedures described in Section 2.7 of this Agreement. Medicaid Advantage Contract APPENDIX D NYC January 1, 2008 D-9 APPENDIX H New York State Department of Health Guidelines for the Processing of Medicaid Advantage Enrollments and Disenrollments Medicaid Advantage Contract APPENDIX H NYC January 1, 2008 H-1 Appendix H SDOH Guidelines For the Processing of Medicaid Advantage Enrollments and Disenrollments 1. General The Contractor's Enrollment and Disenrollment procedures for Medicaid Advantage shall be consistent with these requirements, except that to allow LDSS and the Contractor flexibility in developing processes that will meet the needs of both parties, the SDOH, upon receipt of a written request from either the LDSS or the Contractor, may allow modifications to timeframes and some procedures. Where an Enrollment Broker exists, the Enrollment Broker will be responsible for some or all of the LDSS responsibilities as set forth in the Enrollment Broker Contract. 2. Enrollment a) SDOH Responsibilities: i) The SDOH is responsible for monitoring Local District program activities and providing technical assistance to the LDSS and the Contractor to ensure compliance with the State's policies and procedures. ii) SDOH reviews and approves proposed Enrollment materials prior to the Contractor publishing and disseminating or otherwise using the materials. b) LDSS Responsibilities: i) The LDSS has the primary responsibility for processing Medicaid Advantage enrollments. ii) Each LDSS determines Medicaid eligibility. To the extent practicable, the LDSS will follow up with Enrollees when the Contractor provides documentation of any change in status which may affect the Enrollee's Medicaid and/or Medicaid Advantage eligibility. iii) LDSS is responsible for providing pre-enrollment information on Medicaid Advantage to Dually Eligible beneficiaries, consistent with Social Services Law, Section 364-j(4)(e)(iv) and train persons providing enrollment counseling to Eligible Persons. Medicaid Advantage Contract APPENDIX H NYC January 1, 2008 H-2 iv) The LDSS is responsible for informing Eligible Persons of the availability of Medicaid Advantage Products, the scope of services covered by each, and that enrollment is voluntary. v) The LDSS is responsible for informing Eligible Persons of the right to confidential face-to-face enrollment counseling and will make confidential face-to-face sessions available upon request. vi) The LDSS is responsible for instructing Eligible Persons, to verify with the medical services providers they prefer, or have an existing relationship with, that such medical services providers are Participating Providers of the selected MCO and are available to serve the Enrollee. The LDSS includes such written instructions to Eligible Persons in its written materials related to Enrollment. vii) For Enrollments made during face-to-face counseling, if the Prospective Enrollee has a preference for particular medical services providers, Enrollment counselors shall verify with the medical services providers that such medical services providers whom the prospective Enrollee prefers are Participating Providers of the selected MCO and are available to serve the Prospective Enrollee. viii) The LDSS is responsible for the timely processing of Medicaid Advantage Enrollment applications received from participating health plans. ix) The LDSS is responsible for processing Enrollments in Medicaid Advantage without edits for Medicare coverage in the Welfare Management System (WMS); however the LDSS is responsible for ensuring that WMS is updated with Medicare A and B coverage status for new Enrollees upon review of documentation provided by the Contractor or the Enrollee. x) The LDSS is responsible for determining the eligibility status of Medicaid Advantage enrollment applications. Applications will be enrolled, pended or denied. xi) The LDSS is responsible for processing Medicaid Advantage enrollment applications until the last day of the month preceding the Effective Date of Enrollment, to the extent possible. xii) The LDSS is responsible for notifying the Contractor of plan-assisted enrollment applications that are accepted, pended or denied. xiii) The LDSS is responsible for entering individual enrollment form data and transmitting that data to the State's Prepaid Capitation Plan (PCP) Subsystem. Medicaid Advantage Contract APPENDIX H NYC January 1, 2008 H-3 The transfer of enrollment information may be accomplished by any of the following: A) LDSS directly enters data into PCP Subsystem; or B) LDSS or Contractor submits a tape to the State, to be edited and entered into PCP Subsystem; or C) LDSS electronically transfers data via a dedicated line, from eMedNY to the PCP Subsystem. xiv) Extensive use of the secondary roster will be utilized to coordinate the Effective Dates of Enrollment for Medicaid and Medicare Advantage. xv) The LDSS is responsible for prospectively re-enrolling an Enrollee who is disenrolled from the Contractor's Medicaid Advantage Product due to loss of Medicaid eligibility, who regains eligibility within three months, in the Contractor's Medicaid Advantage Product, provided that the individual remains enrolled in the Contractor's Medicare Advantage Product. xvi) The LDSS is responsible for processing new Enrollment applications to transfer a member of the Contractor's Medicaid managed care product to the Contractor's Medicaid Advantage Product if the Enrollee, upon gaining Medicare eligibility, wishes to enroll in the Contractor's Medicaid Advantage Product. To the extent possible, such Enrollments shall be made effective the first day of the month that the Enrollee's Medicare Advantage Coverage is effective. xvii) The LDSS is responsible for sending the following notices to Eligible Persons: A) Enrollment Confirmation Notice: This notice indicates the Effective Date of Enrollment, the name of the Medicaid Advantage Product and the individual who is being enrolled. This notice must also include a statement advising the individual that if his/her Medicare Advantage enrollment is denied by CMS, the individual's Medicaid Advantage Enrollment will be voided retroactively back to the Effective Date of Enrollment. In such instances, the individual may be responsible for the cost of any Medicaid Advantage Benefit rendered during the retroactive period if the benefit was provided by a non-Medicaid participating provider. B) Notice of Denial of Enrollment: This notice is used when an individual has been determined by LDSS to be ineligible for enrollment into a Medicaid Advantage Product. This notice must include fair hearing rights. Medicaid Advantage Contract APPENDIX H NYC January 1, 2008 H-4 c) Contractor Responsibilities: i) To the extent permitted by law and regulation, the Contractor is responsible for assisting Dually Eligible persons eligible for enrollment in Medicaid Advantage to complete the Enrollment application. The Contractor will submit plan Enrollments to the LDSS, within a maximum of five (5) business days from the day the Enrollment is received by the Contractor (unless otherwise agreed to by SDOH and LDS S). ii) The Contractor is responsible for obtaining documentation of Medicare A and B coverage prior to sending the Enrollment transaction to the LDSS for processing. In all areas where Enrollments are not processed by the Enrollment Broker, the documentation must accompany the Enrollment form to the LDSS. Acceptable documentation includes: a current Medicare card or other documentation acceptable to CMS or received by the Contractor from interaction with CMS' data systems. iii) In areas where Enrollments are submitted electronically to the Enrollment Broker, the Contractor is responsible for forwarding the documentation of current Medicare A and B coverage to the Enrollment Broker within five (5) business days of learning from the Enrollment Broker that evidence of Medicare A and B coverage is not reflected in the WMS system. iv) The Contractor must notify new Enrollees of their Effective Date of Enrollment. To the extent practicable, such notification must precede the Effective Date of Enrollment. This notice must also include a statement advising the individual that if his/her Medicare Advantage enrollment is denied by CMS, the individual's Medicaid Advantage Enrollment will be voided retroactively back to the Effective Date of Enrollment. In such instances, the individual may be responsible for the cost of any Medicaid Advantage Benefit rendered during the retroactive period if the benefit was provided by a non-Medicaid participating provider. v) The Contractor must report any changes that affect or may affect the Medicaid or Medicaid Advantage eligibility status of its Enrollees to the LDSS within five (5) business days of such information becoming known to the Contractor. This includes, but is not limited to, address changes, incarceration, third party insurance other than Medicare, Disenrollment from the Contractor's Medicare Advantage Product, etc. Medicaid Advantage Contract APPENDIX H NYC January 1, 2008 H-5 vi) If an Enrollee's Enrollment in the Contractor's Medicare Advantage Product is rejected by CMS, the Contractor must notify the LDSS within five (5) business days of learning of CMS' rejection of the Enrollment. In such instances, the LDSS shall delete the Enrollee's Enrollment in the Contractor's Medicaid Advantage Plan. vii) The Contractor, within five (5) business days of identifying cases where a person may be enrolled in the Contractor's Medicaid Advantage product under more than one MI, must convey that information in writing to the LDS S . viii) The Contractor shall advise potential Enrollees, in written materials related to enrollment, to verify with the medical services providers they prefer, or have an existing relationship with, that such medical services providers are Participating Providers and are available to serve the Prospective Enrollee. ix) The Contractor shall accept all Enrollments as ordered by the Office of Temporary and Disability Assistance's Office of Administrative Hearings due to fair hearing requests or decisions. 3.Newborn Enrollments: a) SDOH Responsibilities: i) The SDOH will update WMS with information on the newborn received from hospitals or birthing centers, consistent with the requirements of Section 366-g of the Social Services Law as amended by Chapter 412 of the Laws of 1999. ii) Upon notification of the birth by the hospital or birthing center, the SDOH will update WMS with the demographic data for the newborn generating appropriate Medicaid coverage. b) LDSS Responsibilities: i) The LDSS is responsible for granting Medicaid eligibility for newborns for one (1) year if born to a woman eligible for and receiving MA assistance on the date of birth. (Social Services Law Section 366 (4) (1)) ii) The LDSS is responsible for adding eligible unborns to all WMS cases that include a pregnant woman as soon as the pregnancy is medically verified. (NYS DSS Administrative Directive 85 ADM-33) Medicaid Advantage Contract APPENDIX H NYC January 1, 2008 H-6 iii) In the event that the LDSS learns of an Enrollee's pregnancy prior to the Contractor, the LDSS is to establish MA eligibility and pre-enroll the unborn into Medicaid managed care in cases where an enrollment form is received. iv) When a newborn is enrolled in managed care, the LDSS is responsible for sending an Enrollment Confirmation Notice to inform the mother of the Effective Date of Enrollment, which is the first (1st) day of the month of birth, and the plan in which the newborn is enrolled. v) The LDSS may develop a transmittal form to be used for unborn/newborn notification between the Contractor and the LDSS. c) Contractor Responsibilities: i) The Contractor must notify the LDSS in writing of any Enrollee that is pregnant within thirty (30) days of knowledge of the pregnancy. Notifications should be transmitted to the LDSS at least monthly. The notifications should contain the pregnant woman's name, Client ID Number (CIN), and the expected date of confinement (EDC). ii) Upon the newborn's birth, the Contractor must send verifications of infant's demographic data to the LDSS, within five (5) days after knowledge of the birth. The demographic data must include: the mother's name and CIN, the newborn's name and CIN (if newborn has a CIN), sex and the date of birth. 4.Roster Reconciliation: a) All Enrollments are effective the first of the month. b) SDOH Responsibilities: i) The SDOH maintains both the PCP subsystem Enrollment files and the WMS eligibility files, using data input by the LDSS. SDOH uses data contained in both these files to generate the Roster. ii) SDOH shall send monthly to the Contractor and LDSS (according to a schedule established by SDOH) a complete list of all Enrollees for which the Contractor is expected to assume medical risk beginning on the 1st of the following month (First Monthly Roster). Notification to the Contractor and LDSS will be accomplished via paper transmission, magnetic media, or the HPN. iii) SDOH shall send the Contractor and LDSS monthly, at the time of the first monthly roster production, a Disenrollment Report listing those Enrollees from the previous month's roster who were disenrolled, transferred to another MCO, or whose Enrollments were deleted from the file. Notification to the Contractor and LDSSs will be accomplished via paper transmission, magnetic media, or the HPN. Medicaid Advantage Contract APPENDIX H NYC January 1, 2008 H-7 iv) The SDOH shall also forward an error report as necessary to the Contractor and LDSS. v) On the first (1st) weekend after the first (1st) day of the month following the generation of the first (1st) Roster, SDOH shall send the Contractor and LDSS a second Roster which contains any additional Enrollees that the LDSS has added for Enrollment for the current month. The SDOH will also include any additions to the error report that have occurred since the initial error report was generated. c) LDSS Responsibilities: i) The LDSS is responsible for notifying the Contractor electronically or in writing of changes in the First Roster and error report, no later than the end of the month. This includes, but is not limited to, new Enrollees whose Enrollments in Medicaid Advantage were processed subsequent to the pull-down date but prior to the Effective Date of Enrollment. (Note: To the extent practicable the date specified must allow for timely notice to Enrollees regarding their Enrollment status. The Contractor and the LDSS may develop protocols for the purpose of resolving Roster discrepancies that remain unresolved beyond the end of the month). ii) Enrollment and eligibility issues are reconciled by the LDSS to the extent possible, through manual adjustments to the PCP subsystem Enrollment and WMS eligibility files, if appropriate. d) Contractor Responsibilities: i) The Contractor is at risk for providing Benefit Package services for those Enrollees listed on the 1St and 2nd Rosters for the month in which the 211d Roster is generated. Contractor is not at risk for providing services to Enrollees who appear on the monthly Disenrollment report. ii) The Contractor must submit claims to the State's Fiscal Agent for all Eligible Persons that are on the 1st and 2"d Rosters (see Appendix H, page 7), adjusted to add Eligible Persons enrolled by the LDSS after Roster production and to remove individuals disenrolled by LDSS after Roster production (as notified to the Contractor). In the cases of retroactive Disenrollments, the Contractor is responsible for submitting an adjustment to void any previously paid premiums for the period of retroactive Disenrollment, where the Contractor was not at risk for theprovision of Benefit Package services. Payment of sub-capitation does not constitute "provision of Benefit Package services." Medicaid Advantage Contract APPENDIX H NYC
